Citation Nr: 1613578	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  06-10 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lung condition.

2. Entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder (GAD) for the period prior to June 22, 2011.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, Ltd.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and May 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2012, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This matter was last before the Board in August 2014, when the Board denied a disability rating in excess of 50 percent prior to June 22, 2011, and in excess of 70 percent since June 22, 2011 for GAD, and remanded a claim for service connection for a back disorder.

The Veteran appealed the Board's denial for an increased rating for GAD to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted July 2015 Joint Motion for Partial Remand (JMPR), which vacated and remanded, in part, the August 2014 Board decision to the extent that it denied a disability rating in excess of 50 percent prior to June 22, 2011 for GAD.  The JMPR did not disturb the part of the Board decision which denied a rating in excess of 70 percent for GAD since June 22, 2011, or remanded the Veteran's claim for service connection for a back disorder.

The remanded claim for service connection for a back disorder is still under development at the Appeals Management Center (AMC) and has not been recertified to the Board.  Accordingly, this decision is limited to the evaluation of the Veteran's GAD prior to June 22, 2011.

In a July 2015 rating decision, the RO denied service connection for a lung condition.  The Veteran submitted a notice of disagreement (NOD) in August 2015; however, the RO did not then provide a statement of the case (SOC), as obligated to allow the Veteran the opportunity to file a timely substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of this claim to the Board.  Manlincon v. West, 12 Vet. App. 238 (1999). The issue of service connection for a lung condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With resolution of the doubt in his favor, prior to June 22, 2011 the Veteran's GAD was manifest by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for GAD have been approximated for the period prior to June 22, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (DC) 9400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A January 2004 letter notified the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of his service-connected GAD. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  In addition, his claim was readjudicated in a March 2006 Statement of the Case (SOC) and March 2012 Supplemental SOC (SSOC), which provided him with notice of how VA assigns the disability rating and effective date elements of a claim.  Thus, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and private medical records (PMRs). The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The VA examiners reviewed the Veteran's claims file and all pertinent medical evidence, conducted physical examinations, and clearly indicated the Veteran's present level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The VA examination reports are adequate to determine the issue on appeal. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


With regard to the April 2012 hearing, 38 C.F.R. § 3.103(c)(2) requires the hearing officer to assist the Veteran by 1) fully explaining the issues in the case and 2) suggesting the submission of evidence that the claimant may have overlooked and that would advantage his or her position.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the hearing, the undersigned noted the issue on appeal and listened to the Veteran's testimony regarding his GAD.  The undersigned responded to the Veteran's testimony by identifying any pertinent evidence not of record at the time of the hearing that might tend to substantiate this claim and allowing the Veteran to submit additional evidence relevant to his claim.  Thus, the undersigned complied with the requirements of Bryant and 38 C.F.R. § 3.103(c)(2).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  Id.; see 38 C.F.R. § 4.14.

The Veteran's GAD has been evaluated as 50 percent disabling prior to June 22, 2011 under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, DC 9400, 9434.  The General Rating Formula is as follows:

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC.  See id.  VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment.  Id.

The Veteran's records include an evaluation based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes a Global Assessment Functioning (GAF) score.  This is based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 and Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although an examiner's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

In April 2004, a VA examiner noted the Veteran's department at the post-office closed a year prior, so he had been unemployed.  The Veteran reported he lived alone and was bored and disappointed and somewhat depressed.  He said he had low energy, frustration, difficulties with his former spouse and children at times, and anxiety.  He denied suicidal or homicidal thoughts, panic attacks, and psychotic symptoms.  He said he was able to enjoy activities such as going to the beach or a baseball game, and that he did not feel hopeless, although he felt disappointed in not going anywhere.  He reported taking medication for sleep due to difficulty falling asleep.  A GAF score of 55 was assigned.

In April 2005, the Veteran told a VA examiner he felt anxiety during the day, which he tried to relieve by eating or doing other things.  He continued to report difficulty falling asleep.  He said he took care of his responsibilities at home with his daughter around the house, and stated he had an ongoing relationship with a female friend.  He reported experiencing off-and-on depression over the past several years, with decreased energy, increased appetite, and feelings of loneliness and uselessness.  He attributed his depression to his back disorder.  He also reported feelings of irritability, some sexual dysfunction, and occasional crying, but denied suicidal thinking.  The examiner assigned a GAF score of 58 for GAD and 50 for depression.

In June 2011, a VA examiner noted the Veteran had not had VA psychiatric care since June 2011 due to his dissatisfaction with the psychiatry department.  At that time, the Veteran reported daily depression, early- and mid-insomnia causing fatigue the next day, occasional panic attacks, and some suicidal thoughts when feeling worthless and depressed or when experiencing worsened back pain and anxiety.  He also reported fair impulse control with episodic loss of temper.  He reported he lived with his girlfriend, and they had conflict due to his anxiety, depression, and anxiety.  He said he had a good rapport with his daughter and minimal contact with his siblings.  He spent his time gardening, watching television, reading, and occasionally seeing movies with his girlfriend.  Since his last examination in 2005, he reported holding several jobs, which he "lost" due to anxiety and interacting with others.  A GAF score of 48 was assigned.

In January 2016, a private psychologist reviewed the Veteran's medical records, interviewed the Veteran, and stated he had GAD and recurrent, moderate major depressive disorder from 2003 to 2011.  His records reflected significant difficulty managing relatively minor life stressors, and his depressive disorder was closely linked to his physical medical conditions.  His GAD symptoms had been severe for a long time, and included being fired from multiple jobs due to inability to get along with coworkers and supervisors because of irritability and anger.  His anxiety also prevented him from concentrating in the workplace and caused him to miss work.

The private psychologist noted it was more likely than not that the Veteran met the criteria for a 70 percent disability rating since 2003, as his GAD resulted in occupational and social impairment with deficiencies in the areas of work, social relations, judgment, and mood.  His symptoms specifically included a history of sleep disturbance with nightmares; intrusive and excessive worries; mood disturbance characterized by irritability and anger, anxiety, and depression; recurring suicidal ideation; social distrust and suspiciousness; hypervigilance; diminished attention/concentration; forgetfulness; anhedonia; low motivation; feelings of uselessness, hopelessness, and helplessness; fatigue; limited social and interpersonal interactions; intermittent/diminished ability to perform activities of daily living and hygiene; and difficulty adapting to stressful circumstances.

Although some of the Veteran's symptoms do not approximate particulars for a rating in excess of 50 percent, he has had persistent symptoms of sleep disturbance, inability to get along with others, and some feelings of suicidal ideation.  Consequently, the Veteran's GAD warrants a disability rating of 70 percent for the for the period prior to June 22, 2011.

The Board has considered whether the Veteran's GAD affects his employability; however, he has already been granted a total disability rating based on individual unemployability (TDIU) as of June 22, 2011.  His Application for Increased Compensation Based on Unemployability submitted January 2016 reflects that he employed full time prior to that date.  Therefore, consideration of TDIU is unwarranted.

The Board has also considered whether the evaluation of the Veteran's service-connected GAD should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration.  Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  This first element is a threshold 

element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's mental health symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's GAD is manifest mainly by sleep disturbances, inability to get along with others, and some feelings of suicidal ideation.  See 38 C.F.R. § 4.130, DC 9400.  Thus, the Veteran does not have symptoms that have been left uncompensated or unaccounted for in the assignment of his schedular rating.  See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's GAD and the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19.  Thus, the schedular criteria are adequate to rate the Veteran's GAD and referral for extraschedular consideration is not warranted.


The benefit-of-the-doubt rule applies and a rating of 70 percent, but no higher, for service-connected GAD for the period prior to October 22, 2011 is granted.  See 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A disability rating of 70 percent for GAD for the period prior to June 22, 2011 is granted.


REMAND

The claim of entitlement to service connection for a lung condition is remanded for the AOJ to issue a statement of the case, in compliance with Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an SOC concerning the issue of entitlement to service connection for a lung condition.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. §§ 30.200, 20.302(b) (2015).  Only if he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


